Case 1:19-cv-06631-GHW Document 1 Filed 07/16/19 Page 1 of 8




                                              6631
Case 1:19-cv-06631-GHW Document 1 Filed 07/16/19 Page 2 of 8
Case 1:19-cv-06631-GHW Document 1 Filed 07/16/19 Page 3 of 8
Case 1:19-cv-06631-GHW Document 1 Filed 07/16/19 Page 4 of 8
Case 1:19-cv-06631-GHW Document 1 Filed 07/16/19 Page 5 of 8
Case 1:19-cv-06631-GHW Document 1 Filed 07/16/19 Page 6 of 8
Case 1:19-cv-06631-GHW Document 1 Filed 07/16/19 Page 7 of 8
Case 1:19-cv-06631-GHW Document 1 Filed 07/16/19 Page 8 of 8
